DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 17, lines 6-7 provides for “a guide flange interposed the roller shell first axial end face and the outer tread surface”.  This language is unclear as the claim does not provide for the features that the guide flange is interposed between.  The claim has been examined based on the interpretation that the guide flange is interposed between the first axial end face and outer tread surface (as shown in Fig. 5).
Claim 19 depends from itself, and it is unclear which claim it should depend from.  The claim has been examined based on the interpretation that claim 19 should depend from claim 17 (as the other claims in this claim set also depend from claim 17).
                               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hakes (US 2017/0166271) in view of Wodrich (US 2013/0092459) and Weeks (US 9,333,999)
▪ Regarding claim 1: 
Hakes discloses: 
a ground-engaging track including a first track chain and a second track chain each having track links coupled together in an end-to-end arrangement to form, respectively, a first track rail and a second track rail (62, 64), and track shoes (50) coupling together the first track chain and the second track chain (see Figs. 3, 4, 6, 7); 
a plurality of track rollers (46) with a roller shaft (see Fig. 7; roller shafts shown with hidden lines); 
a track roller frame (58, 60); 
each of the roller shafts including a mounting end coupled to the track roller frame (see Fig. 7); and 
each of the track rollers is cantilevered by the respective roller shaft to the track roller frame and positioned, in contact with only one of the first track rail or the second track rail, to support the track roller frame upon the ground-engaging track (see Figs. 6, 7).
Hake does not directly disclose:
A first and second track chain; or a roller shell with a shaft bore, and a roller shaft. 

Wodrich teaches a first and second track chain (26 provided on left and right side of track – see Fig. 2) coupled together with a shoe (30).
Based on the teaching of Wodrich, it would have been obvious to a person having ordinary skill  in the art at the time of the effective filing date of the claimed invention to provide separate track components in order to provide a means of changing individual track components when damaged.  This would reduce the cost from replacing the entire track when damaged.

Weeks teaches a roller shell (36) with a shaft bore (42) and roller shaft (40) within the bore.
Based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a means of coupling the shaft to the roller.


▪ Regarding claim 2: 
Hakes discloses: 
each of the roller shafts extends in an inboard direction toward a longitudinal centerline of the track roller frame (see Fig. 7); and 
a clearance extends between track rollers in contact with only the first track rail and track rollers in contact with only the second track rail (see Fig. 7).

▪ Regarding claim 3: 
Hakes discloses: 
The track rollers in contact with only the first track rail are staggered relative to locations of the track rollers in contact with only the second track rail (see Figs. 6, 7).

▪ Regarding claim 4:
Hakes discloses: 
a plurality of clamping mounts (68, 72) coupling the mounting ends of the roller shafts to the track roller frame.
Hakes does not directly disclose a plurality of face seal assemblies. 
Weeks teaches roller assemblies, each with face seal assemblies (74) held in compression upon a roller shaft (Fig. 5).
Based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the at the time of the effective filing date of the claimed invention, to include a seal in  order  to shield the inside of the roller, thereby extending the life of the device.

▪ Regarding claims 5-7: 
Hakes does not directly disclose a journaling end of each of the roller shafts terminating  the shaft bore, or an enlarged shaft head.
Weeks teaches that the journaling end of the roller shaft (on which bearings 56 are disposed) terminates within the shaft bore (see Fig. 4).  Additionally, Fig. 4 illustrates that the shaft bore has an enlarged head forming a T-shaped cross section.
Based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the mating structure in order to provide a means of mounting an supporting the roller on the shaft.

Claim Rejections - 35 USC § 103
Claims 8-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakes in view of Weeks.
▪ Regarding claim 8: 
Hakes discloses as discussed above.  Additionally, Hakes discloses: 
An axial distance between a roller first axial end face and a roller second axial end face, having a tread surface axial length equal to at least a majority of a full axial length of the roller shell (Fig. 7 of Hakes illustrates that the tread surface length is at least a majority of the full roller length)
Hakes does not directly disclose a guide flange.

Weeks teaches: a roller shell including a guide flange (Figs. 6, 7 show guide flange disposed at center of roller) located adjacent to the outer tread surface, a shaft bore extending between an open bore end and a blind bore end (see Figs. 6, 7; portion of bore housing bearing 52 does not extend through roller), and a bearing surface located in the shaft bore adjacent to the blind bore end and extending circumferentially around the roller axis; 
a shaft head positioned within the shaft bore in contact with the bearing surface (see Weeks – Figs. 6, 7), 
a rotation joint assembly connecting the roller shell to the roller shaft and including a first surface (see Fig. 7, axial portion of 86), fixed relative to the roller shaft and facing a direction of the mounting end, and a second surface (see Fig. 7, axial  portion of 72, facing roller), fixed to rotate with the roller shell and oriented in opposition to the first surface, such that the roller shaft is trapped within the shaft bore.
Based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hakes in order to provide a means of attaching the roller to the shaft and to provide a means of maintaining the position of the roller relative to the track.

▪ Regarding claims 9, 10, 12 and 13:
Weeks teaches as provide above, in addition to: the first surface of the rotation joint assembly includes a shoulder surface of the shaft head (shoulder portion disposed in bore 86); 
wherein the rotation joint assembly includes a clamping ring (72) positioned about the roller shaft, a plurality of bolts (166) attaching the clamping ring to the roller shell, and a projection (164) extending from the clamping ring into the shaft bore and having the second surface of the rotation joint assembly formed thereon.
Based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the at the time of the effective filing date of the claimed invention, to include a seal in  order  to shield the inside of the roller, thereby extending the life of the device.

▪ Regarding claim 15: 
Hakes, in Fig. 7, illustrates that the axial length dimension of the roller is smaller than the radial diameter of the roller.

▪ Regarding claim 16: 
While the ranges are not specifically mentioned in Hakes or Weeks  they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art.  One having ordinary skill in the art at the time of the effective filing date of the claimed invention would find it obvious to adjust the axial length of the tread in order to increase or decrease the contact surface with the track.  This would be beneficial for accommodating tracks of varying sizes.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

▪ Regarding claim 17: 
Hakes discloses as discussed above, but does not directly disclose a guide flange.
As, provided above, Weeks teaches a roller with a guide flange. 
Additionally, Fig. 7 illustrates that the guide flange is interposed between the outermost tread surface and the first axial end face, with the first axial end face having a recess formed therein (86), and located radially inward of the guide flange (see Fig. 7).
As provided above, based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Hakes in order to provide a means of attaching the roller to the shaft and to provide a means of maintaining the position of the roller relative to the track.

▪ Regarding claims 18 and 19:
As provided above, while the ranges are not specifically mentioned in Hakes or Weeks  they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art.  One having ordinary skill in the art at the time of the effective filing date of the claimed invention would find it obvious to adjust the axial length of the tread in order to increase or decrease the contact surface with the track.  This would be beneficial for accommodating tracks of varying sizes.  

▪ Regarding claim 20:
Weeks teaches a bearing insert (72) within the shaft bore and having the bearing surface formed thereon, and bolt holes (accommodating bolts 166) extending axially inward from the first axial end face, and the bolt holes are distributed circumferentially around the roller axis and are overlapping in axial extent with the bearing surface (see Figs. 6-7).
Based on the teaching of Weeks, it would have been obvious to a person having ordinary skill in the at the time of the effective filing date of the claimed invention, to include the bearing insert in  order  to shield the inside of the roller, thereby extending the life of the device.



Allowable Subject Matter
Claim 11, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner was unable to find prior art teaching, inter alia, a track roller with a roller shell, cantilevered to a track roller frame:
(i) with a first thrust washer between a shaft head and the roller shell and a second thrust washer between a first and second surface of a rotation joint assembly.
or 
(ii) with an oil bore formed in a roller shaft extending between the mounting end of a roller shaft and an open port formed in the journaling end of the roller shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
October 7, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618